Citation Nr: 1751621	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 2010, for the grant of service connection for prostate cancer.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for the Veteran's prostate cancer at a noncompensable rate effective May 17, 2010.  A March 2013 rating decision assigned an initial 100 percent disability rating for the Veteran's prostate cancer, effective February 6, 2009, and assigned a 40 percent rating effective November 1, 2010.  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The issues of a rating in excess of 40 percent for residuals of prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his August 2017 Board hearing, the Veteran stated that he wished to withdraw his claim for an effective date earlier than May 17, 2010 for the grant of service connection for prostate cancer.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of an effective date earlier than May 17, 2010, for the grant of service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his August 2017 Board hearing, the Veteran stated to the Board that he wanted to withdraw his appeal for an effective date earlier than May 17, 2010, for the grant of service connection for prostate cancer.  The Veteran's wishes were reduced to writing in the August 2017 hearing transcript.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

As a result of the Veteran's withdraw of the appeal for an effective date earlier than May 17, 2010 for the grant of service connection for prostate cancer, there remains no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal as to an effective date earlier than May 17, 2010, for the grant of service connection for prostate cancer is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In his August 2017 hearing, the Veteran asserted that his service connected prostate cancer residuals are more severe than reflected in the currently assigned 40 percent disability rating.  A January 2016 VA examination indicated the Veteran changed his absorbent materials 2 to 4 times a day.  However, in his hearing, the Veteran testified that he is required to change his absorbent materials 5 to 7 times a day.  Thus, though the January 2016 VA examination is not stale, in light of the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to address the nature and severity of the Veteran's residuals of prostate cancer.  Therefore, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the Veteran's January 2016 VA examination and is within the jurisdiction of the Board.  Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increase in his residuals of prostate cancer evaluation on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records.  

2.  Arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, to evaluate the severity of the residuals of his prostate cancer.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, and the examination report should include an indication that such a review took place.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify and comment upon the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected prostate cancer, to include any renal dysfunction or voiding dysfunction (determining which of those dysfunctions is predominant); and particularly with respect to any voiding dysfunction, whether there are any symptoms of continual urine leakage, obstructed voiding, and/or urinary frequency. 

The Veteran's lay assertions in this regard should be recorded and considered.

The examiner should also comment on the functional impact the Veteran's prostate cancer has on his daily life and employability.  A rationale for all opinions offered should be provided.

3.  After ensuring compliance with the development requested above, readjudicate the claim, including entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


